DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 28 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  There are also several redundant limitations presented such as “at least two or multiple, electrically controllable function components”, “at least two function components” and “multiple function components” and limitations like “detachably or non-detachably” of claim 1.  The “at least two” would mean the same as “multiple”.  
The use of “or” and “and/or” is also overused as there are twenty-five such instances.  The Examiner suggests using lists.  As an example:
The housing is fastened with at least one of the following:
	a screw connection;
	a clip connection;
	a snap-on connection;
 
Further, there are several examples of components that are introduced and appear to be introduced again.  For example, in claim 1, line 1 “a motor vehicle” is introduced, whereas line 5 also has “a motor vehicle.  In claim 1, line 3, “a component carrier” is introduced, whereas claim 9, line 3 also has “a component carrier”.  There are also several antecedent issues such as “the vehicle field bus” present in claim 12, line 4.
Regarding claim 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "preferentially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0140420 by Kim et al. (Kim hereinafter).

Regarding claim 1, Kim discloses a thermal management module for a temperature-control circuit of a motor vehicle [see at least Figures 1-4; abstract], the thermal management module [see at least Figures 1-2, (100)] comprising: a component carrier [see at least Figures 1-2, (110); paragraphs 0078-0079]; at least two or multiple, electrically controllable function components for temperature- controlling at least one vehicle component of a motor vehicle, which are detachably or non- detachably connected to the component carrier [see at least Figures 1-2, pumps (14) and (24); Figure 2, valve (40)]; and at least one electrical control unit [see at least Figures 1-2, (120)] which for electrically controlling at least one of (a) at least two function components, (b) multiple function components, and (c) all of the function components comprises a control electronic system [see at least paragraphs 0025, 0072 and 0082], which via at least one electrical control line path and/or via a component field bus is electrically connected to the respective function component [see at least paragraphs 0025, 0072 and 0082] and arranged in a housing of the control unit [see at least Figures 1-2, (122)], and wherein the housing of the control unit is detachably or non-detachably fastened to the component carrier and/or to at least one of the function components [see at least Figures 1-2, (122); paragraphs 0070-0072].

Regarding claim 9, Kim discloses the thermal management module according to claim 1, wherein the module comprises at least one function component of a cooling circuit of the vehicle that can be flowed through by cooling liquid and a component carrier [see at least Figures 1-2, pumps (14) and (24); Figure 2, valve (40)].

Regarding claim 10, Kim discloses the thermal management module according to claim 1, wherein: the at least one function component is formed by an expansion tank that can be connected to a cooling circuit for collecting cooling liquid, and/or the at least one function component is formed by a pump that can be connected into the cooling circuit, and/or the at least one function component is formed by a chiller that can be connected into the cooling circuit, and/or the at least one function component is formed by a heat exchanger that can be connected into the cooling circuit, and/or the at least one function component is formed by a valve that can be connected into the cooling circuit, and/or the at least one function component is formed by a filter that can be connected into the cooling circuit, and/or the at least one function component is formed by an indirect condenser that can be connected into the cooling circuit [see at least Figures 1-2, pumps (14) and (24) and expansion tank (2); Figure 2, valve (40)].

Regarding claim 11, Kim discloses a motor vehicle, comprising: an internal combustion engine and/or an electric drive; and a temperature-control circuit for temperature-controlling at least one component of the motor vehicle, in particular an electrical battery and/or a battery-electric drive of the motor vehicle [see at least paragraph 0014; paragraphs 0003-0012], and wherein the temperature-control circuit comprises a thermal management module according to claim 1 [see above].

Regarding claim 12, Kim discloses a method for operating the thermal management module according to claim 1, the method comprising: switching the control unit between a first and at least one second operating mode [see at least paragraphs 0025-0026 and 0073-0074; the control unit can be connected to an outside controller or not connected (2 modes), however, the control unit would still be connected via power]; passing control commands received from the vehicle field bus in the first operating mode on preferentially unchanged at least in content to the component field bus by the control electronic system for controlling the function component concerned [see at least paragraph 0073]; and processing in the at least one second operating mode control commands received from the vehicle field bus by the control electronic system so that the controlling of the function components is carried out by the control unit [see at least paragraph 0072; when not connected, the control unit controls all function components].

Regarding claim 13, Kim discloses the method according to claim 12, wherein in at least one second operating mode the control unit controls at least one function component or multiple function components, as reaction to at least one higher-level control command received from the vehicle field bus via the component field bus or via an electrical control line, via which the function component is connected to the control device [see at least paragraph 0072; the command of power on when the vehicle is powered on].

Regarding claim 14, Kim discloses the method according to claim 12, wherein in at least one second operating mode, no control commands provided by the vehicle field bus are directly passed on from the function components via the component field bus to a function component [see at least paragraph 0072].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0140420 by Kim et al. (Kim hereinafter) in view of US 2003/0137193 by Belschner et al. (Belschner hereinafter)

Regarding claim 2, Kim discloses the thermal management module according to claim 1.
Kim discloses that the control unit is attached to the main housing [see at least paragraph 0071], but fails to explicitly disclose wherein: the detachable fastening of the housing (8) is realized with at least one screw connection and/or clip connection and/or snap-on connection; and/or the non-detachable fastening of the housing (8) is realized with at least one rivet connection and/or soldered connection and/or welded connection.  However, these are common fastening/mounting components and are disclosed as attaching control circuitry housing to another housing in Belschner [see at least paragraphs 0017 and 0063].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize screws to attach the control unit to the main housing, as it is a common and well-known fastener which provides a very good mechanical connection and is widely available and inexpensive.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0140420 by Kim et al. (Kim hereinafter) in view of US 2018/0126861 by Dörndorfer et al. (Dörndorfer hereinafter)

Regarding claim 3, Kim discloses the thermal management module according to claim 1, wherein: on the housing, an electrical input connection is provided [see at least Figures 1-2, (124)], with which the control electronic system including the component field bus can be connected to a vehicle field bus and to an electric voltage supply of the motor vehicle electrically or in a data-transmitting manner [see at least paragraphs 0073-0074].
Kim discloses the electrical connection, but fails to explicitly disclose and the input connection can be electrically connected via an input plug connection to the vehicle field bus and the electric voltage supply of the motor vehicle.  However, Dörndorfer discloses this limitation [see at least paragraphs 0104, 0114 and 0140-0141].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to connect the module to the vehicle bus/electric system to allow for the supply of power and data to the components, thus powering these components for functionality and allowing full control of the components.

Regarding claim 4, Kim in view of Dörndorfer teaches the thermal management module according to claim 3.
Dörndorfer discloses wherein the input plug connection includes an input plug receptacle fastened to the housing, into which an input plug with electrical connection lines to the electric voltage supply or to the vehicle field bus formed complementarily to the input plug receptacle, can be plugged [see at least Figures 6-8].

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0140420 by Kim et al. (Kim hereinafter) in view of US 2020/0067728 by Sonnek et al. (Sonnek hereinafter)

Regarding claim 5, Kim discloses the thermal management module according to claim 1.
Kim fails to explicitly disclose wherein: the control unit includes at least one electrical voltage supply line electrically connected to the control electronic system for supplying the control electronic system with electric energy, and the at least one electrical voltage supply line is electrically routed to the input connection arranged on the housing and is additionally routed to a supply output connection likewise arranged on the housing, with which the voltage supply line for the electric voltage supply is electrically connected to at least one function component.  However, Sonnek discloses an input plug with a voltage supply [see at least paragraphs 0012, 0017 and 0041] with outputs to components [see at least paragraph 0041].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a hub-type plug and play system to reduce the amount of long electrical/data runs and simplify installation of various cooling components, thus reducing costs and labor.

Regarding claim 6, Kim discloses the thermal management module according to claim 1.
Kim fails to explicitly disclose wherein on the housing, an electrical control output connection is provided, with which at least one of (a) at least one electrical control line path, (b) multiple electrical control line paths, and (c) all of the electrical control line paths and the component field bus can be electrically connected to the control electronic system.  However, Sonnek discloses this limitation [see at least Figure 1, (1) and (2)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to place the electrical/data connections in an easy to access area to allow for quick and simple installation of the cooling components, thus reducing time and labor.

Regarding claim 7, Kim in view of Sonnek teaches the thermal management module according to claim 6.
 wherein: the electrical control output connection and the supply output connection can be electrically connected or are electrically connected to the function components via a common output plug connection arranged on the control housing with an output plug receptacle and with an output plug complementary thereto, or the electrical control output connection and the supply output connection can be electrically connected or are electrically connected to the function components via two output plug connections formed separately and arranged on the control housing each with a separate plug receptacle and with a separate output plug each complementary thereto [see at least Figure 1, (1) and (2); abstract; paragraphs 0041-0043].

Regarding claim 8, Kim in view of Sonnek teaches the thermal management module according to claim 5.
Sonnek discloses wherein the at least one voltage supply line includes a first voltage supply line and a second voltage supply line, which are designed for transmitting different electrical outputs [see at least paragraphs 0041-0043].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mayer et al. (US 2021/0080201) discloses a controllable cooling system.
Eser et al. (US 2020/0259228) discloses a control module for controlling battery temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836